DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 5, 7-10, 12, 23, 44-46, 49, 51, 54-64, 68, and 74 are pending.
Claims 5, 7-10, 12, 44-45, 49, 51, and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species.
Claims 1, 23, 46, 54-64, and 68 are therefore under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 23, 57-58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the prior office action is withdrawn.  However, a new ground of rejection is set forth below.
Claims 46, 59-64 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 46 recites the following:

    PNG
    media_image1.png
    535
    813
    media_image1.png
    Greyscale

Claim 46 was amended to recite “wherein the composition consists essentially of three components..” This phrase is indefinite because each group (a), (b), and (c), each comprise more than one component.  It is also unclear if the composition consists essentially of one alternative component selected from each group of (a), (b), and (c), or if the composition consists essentially of all the components recited in group (a), (b), or (c).
Claims 60-64, and 68 which all depend from claim 54, recite the plural limitation “the microparticles.” However, claim 54 provides only support for the limitation “wherein the carrier is an agarose microparticle.”  Therefore, claims 60-64 and 68 lack antecedent basis for the limitation “the microparticles,” in claim 54.  Additionally, with regards to the limitation “the th ¶.
Claim Rejections - 35 USC § 102
The rejection claim(s) 1 and 54 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stipkovits et al. (WO2006081576A2), is withdrawn in response to Applicant’s amendment to the claims.
Claims 1 and 54-58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burris et al.
Regarding claim 1, Burris et al. describe vitamin B12-conjugated to agarose particles.  In a specific embodiment, Burris et al. discloses that vitamin B12 was attached at the corrin ring to the agarose by binding monocarboxyl derivatives of B12 to cyanogen bromide-activated agarose via hexanediamine linkages (i.e., a C8 spacer). (See page 3048, Materials and Methods).  The specification as filed teach that amine functional groups could be produced on polysaccharides (agarose) using a diamine of low chain length (see page 7 of the specification as originally filed).
Claim(s) 1 and 54 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wonderling et al. US20100124754A.
Regarding claim 1, Wonderling et al. at ¶ [0112] of this reference describes vitamin B12-attached to agarose.
Claim 1 is rejected under pre-AIA  35 USC 102(b) as being anticipated by Tosa et al. (EP0350004A2).
Regarding claim 1, Tosa et al. describe multiple biologically active agents, including histamine, uracil, cytosine, and adenine, inter alia, linked to a carrier directly or through a spacer, see the following disclosure taken from page 12:

    PNG
    media_image2.png
    192
    593
    media_image2.png
    Greyscale

Claims 1 and 54 are rejected under pre-AIA  35 USC 102(b) as being anticipated by Witt et al. (EP0394319B1).
Regarding claim 1, Witt et al. describe coupling of Desferrioxamine B to agarose beads, which have been modified with CNBr (See Example V). 
Desferoxamine is known in the art to bind iron, and also known as an anti-oxidant, see Shimoni et al. (Journal of the American Oil Chemists’ Society volume 71, pages 641–644 (1994), See abstract: “Desferoxamine antioxidant activity in these systems was independent of its capability to bind iron.”)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23, 54-64, and 68 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stipkovits et al.  (WO2006/081576A2 or US 9,138,467B2). (The rejection of claim 46 over Stipkovits et al. is withdrawn in response to the rejection of this claim under 35 USC 112, 2nd set forth above.  Applicant’s arguments with respect to claim 46 are therefore considered moot).
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that Stipkovits et al. (1) did .
Additionally, Applicants argued that the absence of sufficient teaching, incentive, or suggestion to combine the references in view of the failure of the reference to suggest appropriate linkage methods precludes the existence of a prima facie case of obviousness. 
Contrary to Applicant’s assertions, Stipkovits et al. discloses sufficient guidance for covalently attaching the biologically active components to agarose microparticles, see pages 22-23, paragraph [0076], which discloses:
“Alternatively, the hydroxyl groups of carbohydrates such as agarose can be modified with chloroacetic acid to create a carboxylate functional group. As another alternative, amine functional groups can be created on polysaccharides; the reducing ends of carbohydrate molecules or generated aldehydes can be reacted with diamine compounds of low chain length (i.e., typically less than about 6 carbon atoms in the chain) to yield short alkylamine spacers that can be used for subsequent conjugation reactions.”
Additionally, in response to Applicant’s assertions that the prior art does not provide sufficient guidance for attaching one or more biological agents to the agarose microparticle, page 23 at ¶ [0077], teach that combinations of biologically active molecules can be attached to the same microparticle, see the following:

    PNG
    media_image3.png
    127
    694
    media_image3.png
    Greyscale

Finally, in regards to Applicant’s assertions that there is no reasonable probability of success that is expected based on the prior art in view of the “failure of the prior art to teach or suggest appropriate linkage methods,” this argument is not persuasive because as set forth above, the prior art provides clear guidance for linking biologically active compounds to agarose microparticles.
Furthermore, it is noted that the instant rejection has been modified to include wherein the claims are now rejected over the issued US Patent 9,138,467B2 of the originally cited Stipkovits WO (2006/081576A2).  It is noted that the issued claims also include wherein at least one pathogen associated molecular pattern, and at least one immune active antigen are covalently bound to an agarose microparticle.  The immune active antigen is a peptide, protein, lipid or carbohydrate.  As per MPEP 716.07, the claimed of the issued US Patent are presumed to be operable, see the following: 
“[S]ince every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). 
Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).”

Applicant’s arguments regarding the lack of reasonable probability of success in the design of the immunologically active compositions described in Stipkovits et al. are not persuasive; the claims remain rejected for the reasons of record.
Moreover, Applicants have not provided any evidence to support their assertion of non-obviousness.  As per MPEP 2145, “[I]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). 
Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). 
However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”







The original rejection is set forth below:
Regarding claims 23, 57 and 58 Stipkovits et al. describe an immunologically active composition or compositions that induce protective immunity or tolerance, see paragraph [0021], page 6 of this reference.
In one particular aspect Stipkovits et al. describe at least one pathogen associated molecular pattern, at least one antigenic epitope, and a carrier, see the following (page 7):

    PNG
    media_image4.png
    208
    478
    media_image4.png
    Greyscale

Stipkovits et al. describe the following embodiments:

    PNG
    media_image5.png
    24
    679
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    24
    679
    media_image5.png
    Greyscale


Regarding claims 23, 55-58, Stipkovits et al. teach that bioactive molecules can attached non-covalently or covalently to an agarose microparticle. Stipkovits et al. describe linkages useful for attaching bioactive molecules to agarose, see the following ¶[0076]: “[I]n general, the hydroxyl residues of polysaccharides can be activated by certain compounds that form intermediate reactive derivatives containing good leaving groups for subsequent nucleophilic substitution. Reaction of these activated hydroxyls with nucleophiles such as amines (for example, lysine groups in proteins or peptides) results in stable covalent bonds that crosslink the bioactive molecule to the agarose.” (Page 22).  The reference further describes a variety of means of attaching a bioactive agent, including the use of NSPDP, a dithiol containing group, see continuation of paragraph [0076] on page 23. Additionally, of note is that ¶ [0053] of the specification as filed describe “chelating moieties” as including sulfur containing residue (therefore reading on linkages described in claim 57).
Stipkovits further states that combinations of bioactive agents can be used so that multiple agents are attached to the same microparticle, see paragraph [0077].  
Regarding claims 54, 60-64, Stipkovits et al. describe the agarose microparticle of this invention, comprising a diameter of less than about 5 or 10 m in the following manner:

    PNG
    media_image6.png
    204
    773
    media_image6.png
    Greyscale


Regarding claim 68, Stipkovits et al. teach that the microparticles are smaller or in the same size range as a pathogen, see the following:

    PNG
    media_image5.png
    24
    679
    media_image5.png
    Greyscale

See the following examples, wherein bioactive agents are attached covalently to agarose microparticles (see page 8):
Example 9, describes the coupling of TLR3 activator to microparticles, poly I:C at 10g/0.2 mL beads was immobilized to CNBr-activated microparticles. 
Lipopolysaccharide is a toll like receptor TLR4 activator, in Example 10 Stipkovits discloses bacterial lipopolysaccharide immobilized on agarose microparticles.
Example 13, demonstrates the coupling of TLR7/TLR8 Activators to Microparticles, wherein single stranded RNA or antiviral imidazoquinolin Imiquimod (Aldara) at 2 g/0.2 mL resin was dissolved in 0.1 M NaHCO3 at pH 8 and immobilized to CNBr-activated microparticles according to Example 6. 
Example 14 of this reference describes coupling of CpG-DNA to agarose microparticles.
Stipkovits et al. teach the observation of synergistic effects when combinations of agents are used, see the following:

    PNG
    media_image7.png
    72
    685
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    72
    685
    media_image7.png
    Greyscale

Stipkovits et al. does not disclose the precise combination of components as set forth in instant claims 23.  However, absent evidence of unexpected results associated with the full scope of the claimed invention, one of ordinary skill in the art at the time of the instant invention would have been motivated to combine one or more agents as described in Stipkovits et al., e.g. a compositions comprising one or more immune active antigenic epitopes and a combination of pathogen recognition receptors agonists (i.e. TLR agonist) on the surface of an agarose microparticle with the expectation that an enhanced immune response would be produced.  See paragraph [0063] of this reference, which describes a synergistic effect observed with the combination of TLR activators and microbial pathogenic compounds.
Based upon the entire disclosure of Stipkovits et al., the invention as a whole would have been prima facie obvious at the time of filing of the instant invention.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/
Primary Examiner,
Art Unit 1633